Case: 22-40303      Document: 00516507551         Page: 1     Date Filed: 10/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       October 13, 2022
                                  No. 22-40303
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Julio Castro-Pacheco,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 7:21-CR-1678-1


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Julio Castro-
   Pacheco, has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Castro-Pacheco has filed a response. We have


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-40303    Document: 00516507551          Page: 2   Date Filed: 10/13/2022




                                  No. 22-40303


   reviewed counsel’s brief and the relevant portions of the record reflected
   therein, as well as Castro-Pacheco’s response. We concur with counsel’s
   assessment that the appeal presents no nonfrivolous issue for appellate
   review.   Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                       2